DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 15-16, 18, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Levenhagen (US 3,907,111) modified by Banik (US 2017/0341810)).

    PNG
    media_image1.png
    251
    847
    media_image1.png
    Greyscale
Regarding claim 1, Levenhagen meets the claimed, a powder tray made of plastics material for the production of confectionery (Levenhagen col. 1 lines 55-61 teach a plastic container is used as a candy starch tray) and comprising a powder tray bottom which has an upper face and a lower face, (Levenhagen Figure 7 shows the bottom 12 has an upper and lower surface) side elements which are interconnected at comer regions and provide side surfaces, (Levenhagen col. 2 lines 61 - 67 teach sides 14, 16, 18, 20 forming comers and making side surfaces, see also Figure 5 for corners) and powder tray feet which on their lower face form a stand surface and are arranged in the comer regions, (Levenhagen col. 3 lines 52- 57 describe four feet 40,42 and Figure 2 shows the feet at the corners, Figure 2 shows the lower face (stand surface) of the foot) wherein the side elements form a powder tray edge which together with the powder tray bottom provide a receiving space for molding powder, (Levenhagen col. 2 lines 61-67 teach the sides forming a planar surface (edge) and Figure 2 shows the planar surface (edge) 22 formed along the sides) characterized in that at least one of the powder tray feet has a first recess (Levenhagen Figure 2 shows a recess 24.)
  



    PNG
    media_image2.png
    415
    331
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    426
    578
    media_image3.png
    Greyscale











characterized in that each of the powder tray feet has a first recess which subdivides the powder tray foot into two foot portions.
Analogous in the field of stackable trays, Banik meets the claimed, characterized in that each of the powder tray feet has a first recess which subdivides the powder tray foot into two foot portions (Banik [0056]-[0057] describes Figure 4 which shoes the bottom of a stackable tray container with a plurality of feet 38 and notches (recesses) 42 between one part of the foot and the other.)

    PNG
    media_image4.png
    508
    705
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art to combine the powder tray of Levenhagen with the notches (recesses) of Banik dividing the feet in order to provide a notch that can stack on top of another container, see Banik [0057].
the powder tray according to claim 1, wherein the powder tray has a rectangular basic form with narrow sides and long sides (Levenhagen col. 2 lines 62-65 describe long sides 14/16 and short sides 18/20, the rectangle shape can be seen in Figure 5.)
Regarding claim 3, Levenhagen meets the claimed, the powder tray according to claim 1, wherein the first recess is open to one of the side surfaces (Levenhagen col. 3 lines 1-16 describe recesses 24 formed in the sides, Figure 2 shows the recess 24 being open on the side 14.)
Regarding claim 4, Levenhagen meets the claimed, the powder tray according to claim 1, wherein the first recess has a maximum length which amounts to at least 5% of a maximum length of the side element in which the first recess is arranged (Levenhagen Figure 2 shows the recess 24 being more than 5 %.)
 Although drawings aren’t to scale, it would have been obvious to a person of ordinary skill in the art to optimize the length of the first recess to optimize the weight of the container, see Levenhagen col. 3 lines 8-15.
Regarding claim 5, Levenhagen meets the claimed, the powder tray according to claim 1, wherein the first recess has a recess base and two recess side surfaces, (Levenhagen Figure 2 shows a base and side surfaces) wherein at least one of the recess side surfaces aligned obliquely to the stand surface in such a way that the first recess widens from the recess base to the stand surface of the powder tray foot (Levenhagen Figure 2 shows that both sides are oblique such that the open end is wider than the base.)
Regarding claim 6, Levenhagen does not explicitly teach, the powder tray according to claim 5, wherein the two recess side surfaces each have a straight portion wherein an angle of between 30° and 60° is formed between the straight portions, however, Levenhagen Figure 2 shows the oblique side surfaces but does not specify an angle formed between the straight portions of the first recess. Levenhagen col. 4 line 54- col. 4 line 10 teach that the angles of sloped surfaces, including those of recess 24, are typically slanted to prevent starch from being lodged inside the recesses during use. It would have been obvious to a person of ordinary skill in the art to optimize the angle of the side surfaces in order to prevent the starch from becoming lodged in the recess.
Regarding claim 7, Levenhagen meets the claimed, the powder tray according to claim 1, wherein at least one of the side elements has a second recess in a central region (Levenhagen col. 3 lines 17-28 describe a second recess, 26. And Figure 5 shows a recess 26 in the center portion between the feet.)
Regarding claim 8, Levenhagen meets the claimed, the powder tray according to claim 7, wherein the second recess is open towards the stand surface and towards the side surface (Levenhagen Figure 5 shows the recess 26 is open both downwards and outwards to the side surface.)
Regarding claim 9, Levenhagen does not explicitly meet the claimed, the powder tray according to claim 7, wherein the second recess has a maximum length which is between 10% and 60% of the maximum length of the side element in which the second recess is provided, however, Levenhagen Figure 5, although not necessarily to scale, shows the second recesses taking up more than 10% of the side length. Although drawings are not to scale, it would have been obvious to a person of ordinary skill in the art to optimize the length of the third recess to optimize the weight of the container, see Levenhagen col. 3 lines 8-15.
the powder tray according to claim 1, wherein the powder tray is obtainable by placing a semi-finished blank of a cross-linkable plastics material in the cavity of a mold, and after closing the mold curing it under pressure in the cavity in such a way that the plastics material becomes cross-linked (Claim 15 is a product-by-process claim. Patentability is determined by the product itself, not the method of production. Levenhagen as modified describes a tray meeting all the limitations of claim 1, the process by which the tray was created. See MPEP §2113)
Regarding claim 16, Levenhagen meets the claimed, the powder tray according to claim 1, wherein the powder tray is provided in such a way that it can be put together with one or a plurality of conformably formed other powder tray s to form a powder tray stack (Levenhagen col. 5 lines 15-20 teach that the container is stackable with other similar containers.)
Regarding claim 18, Levenhagen meets the claimed, use of a powder tray according to claim 1 for the production of confectionery (Levenhagen col. 2 lines 55-61 teach the use of the tray as a candy starch tray.)
Regarding claim 20, Levenhagen does not meet the claimed, the powder tray of claim 1, wherein there are at least eight total foot portions.
Analogous in the field of stackable trays, Banik meets the claimed, the powder tray of claim 1, wherein there are at least eight total foot portions (Banik Figure 4 shows at least 8 foot portions having been divided by notches.)
It would have been obvious to a person of ordinary skill in the art to combine the powder tray of Levenhagen with the notches (recesses) of Banik dividing the feet in order to provide a notch that can stack on top of another container, see Banik [0057].
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over modified Levenhagen as applied to claim 1 above, and further in view of Withers (US 4,991,718.).
Regarding claim 10, modified Levenhagen does not meet the claimed, the powder tray according to claim 1, wherein at least one of the side elements has a third recess in a central region.

    PNG
    media_image5.png
    549
    676
    media_image5.png
    Greyscale
Analogous in the field of confectionary trays, Withers meets the claimed, the powder tray according to claim 1, wherein at least one of the side elements has a third recess in a central region (Withers col. 2 lines 55-60 teach a sloping recess, Figure 3 shows the recess 20 in the center region.)


Regarding claim 11, modified Levenhagen meets the claimed, the powder tray according to claim 10, wherein the third recess is open towards the side surface and an upper face of the side element in which it is provided (Withers col. 2 lines 55-60 teach the recess is open to the top and outer surface, see also Figure 3.)
Regarding claim 12, modified Levenhagen meets the claimed the powder tray according to claim 10, wherein the third recess is bounded by a portion of the side element formed as a sliding surface, wherein the sliding surface is arranged obliquely to the powder tray bottom (Withers col. 3 lines 2-7 describe a recess with a sloping portion (sliding surface) also shown on Figure 3.)
Regarding claim 13, modified Levenhagen does not explicitly meet the claimed, the powder tray according to claim 10, wherein the third recess extends across at least 50% of a thickness of the side element, however, Withers Figure 3 clearly shows the recess 20 extends most of the thickness direction of the side. It would have been obvious to extend the third recess to cover more thickness so that when starch falls off, it can easily drop of the sloped recess, see Withers col. 3 lines 32-45
Regarding claim 14, modified Levenhagen does not explicitly meet the claimed, the powder tray according to claim 10, wherein the third recess has a maximum length which comprises at least 10% of a maximum length of the side element in which the third recess is arranged, however, Withers Figure 3, although not necessarily to scale, shows the recess 20 is most of the sides, well over 50 %, further, Withers col. 3 lines 37-40 teach the length of the recess can be extended as needed.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over modified Levenhagen as applied to claim 1 above, and further in view of Stahl (US 6,273,259).
Regarding claim 17, modified Levenhagen does not meet the claimed, the powder tray according to claim 1, wherein at least one of the side portions has a support surface for one of the powder tray feet and in that the support surface is combined with a guide surface which extends upwards from the support surface.
Analogous in the field of stackable containers, Stahl meets the claimed, the powder tray according to claim 1, wherein at least one of the side portions has a support surface for one of the powder tray feet and in that the support surface is combined with a guide surface which extends upwards from the support surface (Stahl col. 5 lines 24 - 25 describe a foot receptacle 156 (support surface) and a beveled edge 160 (guide surface) on the foot receptacle, Figure 1 shows these parts are on the side of the container and that the beveled edge 160 (guide surface) extends upwards.)

    PNG
    media_image6.png
    575
    868
    media_image6.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the trays of modified Levenhagen with the support surface and guide surface of Stahl in order to be able to stack the containers in two different positions, see Stahl Abstract.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Levenhagen (US 3,907,111) modified by Banik (US 2017/0341810).
Regarding claim 19, Levenhagen meets the claimed, a powder tray made of plastics material for the production of confectionery (Levenhagen col. 1 lines 55-61 teach a plastic container used as a candy starch tray) and comprising a powder tray bottom which has an upper face and a lower face, (Levenhagen Figure 7 shows the bottom 12 has an upper and lower surface) side elements which are interconnected at corner regions and provide side surfaces, (Levenhagen col. 2 lines 61-67 teach sides 14, 16, 18, and 20 forming corners and making side surfaces, see also Figure 5 for the corners) and at each of the corner regions there is provided a powder tray foot and on the lower face of each foot is formed a stand surface, (Levenhagen col. 3 lines 52-57 describe feet and Figure 2 shows the feet at the corners with the lower face (stand surface) of the foot) wherein the side elements form a powder tray edge which together with the powder tray bottom provide a receiving space for molding powder, (Levenhagen col. 2 lines 61-67 teach the sides forming a planar surface (edge) and Figure 2 shows the planar surface (edge) 22 formed along the sides.) 
Levenhagen Figure 2 shows a recess but the recess does not meet the claimed, characterized in that each of the powder tray feet has a first recess which subdivides the powder tray foot into two foot portions.
Analogous in the field of stackable trays, Banik meets the claimed, characterized in that each of the powder tray feet has a first recess which subdivides the powder tray foot into two foot portions (Banik [0056]-[0057] describes Figure 4 which shoes the bottom of a stackable tray container with a plurality of feet 38 and notches (recesses) 52 between one part of the foot and the other.)
It would have been obvious to a person of ordinary skill in the art to combine the powder tray of Levenhagen with the notches (recesses) of Banik dividing the feet in order to provide a notch that can stack on top of another container, see Banik [0057].
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection for claim 1 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Examiner, Art Unit 1744